Appellee, as assignee of the statutory right of redemption, filed this bill to redeem against appellant in possession as vendee of the purchaser at a mortgage foreclosure sale. Demurrer to the bill was overruled, and defendant appealed.
The bill fails to aver a tender of purchase money, interest, and other lawful charges, as provided by section 5749 of the Code, and the demurrer takes the point. Complainant's excuse is, and the bill so avers in effect, that she demanded of defendant a statement in writing of the debt and all lawful charges claimed by him, as provided by section 5748, and that defendant failed or refused to furnish a correct itemized statement, but did furnish a false statement containing a very considerable number of charges which were *Page 336 
in law no proper charges and some of which were exaggerated, all of which is set forth with due particularity; and further complainant excuses her failure to make a tender averring that she is unable to ascertain the actual and correct amount due on the mortgage debt and lawful charges, as may very well be the fact in the case of a bill filed by an assignee of the right of redemption.
Demurrant's first proposition is that a statement of debt and lawful charges furnished is a compliance with the demand authorized by section 5748, whether correct or not, and forecloses all inquiry as to the consequences attached by the statute to a failure to furnish a statement. In support of this proposition cases are cited to the general effect that in the construction of statutes the court will indulge the presumption that no change in the law was intended beyond what is declared expressly or by necessary implication. Complainant, on the other hand, seems to contend that the purchaser, or his vendee, who furnishes a statement incorrect in any particular is in the same plight as if he had wholly failed, citing Johnson v. Davis, 180 Ala. 143, 60 So. 799. Our judgment is that, while a statement under section 5748 may be so falsely made up as to constitute a fraud upon the law, and the redemptioner claiming under it, and the legal equivalent of a failure to furnish the statement for which the section provides, yet, if the purchaser furnishes an itemized statement of the debt and all lawful charges claimed by him in good faith, he complies with the statute, and cannot be held to have forfeited his right to compensation for improvements. But the redemptioner is not required to tender payment of unjust claims, and, notwithstanding a statement has been furnished, he may now, as he could before the enactment of section 5748, which first appeared in the Code of 1907, show as an excuse for failing therein that the amount of the claim shown by the statement furnished is incorrect and his inability to ascertain the amount necessary to be paid or tendered, and ask the court to aid him in ascertaining that amount, offering to pay the same when ascertained. Francis v. White, 160 Ala. 523, 49 So. 334. We find nothing to the contrary in Johnson v. Davis, supra. These conclusions as to the effect of the statute sustain the equity of the bill in this cause. Sections 5750 and 5751, also new to the Code of 1907, are not considered to have operation in this cause, for they prescribe the essentials of a bill to redeem and to require the execution of title in a case where the purchaser or his vendee fails or refuses to make title after payment or tender of payment of the amount actually due or shown by the statement furnished, if that is accepted as correct.
Appellant, defendant, refers to sections 5757 and 5758 of the Code, which require that any person offering to redeem must pay to the person in possession the value of all permanent improvements made by him after he acquired title and provide for a compulsory arbitration in the event the parties do not agree upon the value of the improvements, and provide a penalty on either hand. These sections long antedate those sections heretofore mentioned. There is a lack of correlation between the sections new and old; but this is clear, that section 5757 has relation to the value of permanent improvements only, whereas the sections herein before referred to deal with the subject of the debt between the original parties and all lawful charges, permanent improvements included. Its purpose was "to prevent litigation as to the value of the improvements, delaying redemption * * * until the value of the improvements may be ascertained and settled by litigation in the courts." Prichard v. Sweeney, 109 Ala. 651, 19 So. 730. But the statute prior to the introduction of the new element to be found in sections 5748, 5750, and 5751 did not authorize a partial redemption (Prichard v. Sweeney, supra), and no more, we think, does the statute of redemption — so to speak of the body of the Code sections relating to this subject — contemplate a redemption which would leave any part of the claim for lawful charges in abeyance, to become the subject of future litigation. Here all claims other than the debt are in dispute, and for reasons heretofore stated complainant is entitled to litigate the question of redemption as affected by those other claims of the defendant, whatever might be said as to the claim for permanent improvements, herein the case differing from Prichard v. Sweeney, in which the claim for improvements was the sole subject of difference between the parties. In other words, the statute never did contemplate a compulsory arbitration of the claim for permanent improvements unless such an arbitration will conclude the entire controversy. The reason for the statutory rule having failed, the purpose intended to be subserved by sections 5757 and 5758 having been rendered impossible of accomplishment, no field for their operation is left in the case presented by the bill in this cause, though it be conceded that these sections, since the enactment of sections 5748 and 5749 may in some cases have an appropriate office to perform.
We have not attempted to follow all the meanderings of the argument, but have said enough to dispose of the objections taken against the equity of the bill. Our conclusion is that the demurrer to the bill was properly overruled.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur. *Page 337 
                              On Rehearing.